DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, 16-19 of U.S. Patent No. 10,753,555. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Application claims
Patented claims
Remarks
1
1
All limitations included.
2
1
All limitations included.
3
5 or 10
All limitations included.
4
12
All limitations included.
5
16
Identical
6
17
Identical
7
18
Identical

19
Identical
10
1 and 19
All limitations included.
11
1 and 19
All limitations included.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,753,555 in view of Tong [US 4,223,248]. 
Claim 1 of U.S. Patent No. 10,753,555 discloses a plurality of lights, but does not clearly include eighteen or more lights.
Tong teaches a light string including fifty lights (column 3 lines 1-2).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the number of lights as taught by Tong for purpose of providing an advantageous way of the total length of the cord being several tens of feet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong [US 4,223,248].
Regarding claim 1, Tong discloses a hanging multiple-light string system, comprising: a plug [20] for an electrical mains [convention outlet]; an electrical power cord [figure 1] having: a first power cord end [near 20] electrically connected to the plug [20]; a given length [several tens of feet]; and a second power cord end [near 27] opposite the first power cord end; and a cord of lights [15, 18a-18n] electrically connected to the second power cord end to receive power and illuminate at least one of the lights when the plug [20] is connected to the electrical mains, the lights strung successively along a length less than the given length [inherit therein] (figure 1, column 3 lines 1-36). 
Regarding claim 2, Tong discloses the given length is between approximately 5 meters and approximately 20 meters (several tens of feet, column 3 lines 1-5).
Regarding claim 3, Tong discloses electrical mains connectors [21, 22]; and a plug end having an outer anti-snagging surface tapering inwards towards and to the first power cord end [see plug 20] (figure 1). 
Regarding claim 4, Tong discloses the plug end is one of: opposite the mains connectors [21, 22] (figure 1).
Regarding claim 5, Tong discloses the electrical mains is at least one of 110v, 120v [conventional outlet] (column 3 lines 15-18).

Regarding claim 7, Tong discloses the cord of lights is a string of successive incandescent lights (column 3 lines 6-9).
Regarding claim 8, Tong discloses the lights are Christmas lights (column 1 line 30-36). 
Regarding claim 9, Tong discloses the lights are eighteen or more lights (column 3 lines 1-5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Mchinnis et al. [US 2007/0041189 A1].

However, Tong does not clearly disclose the LED Christmas lights.
Mchinnis et al. teaches the use of LED Christmas lights on a light string (abstract, paragraph 0085).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the lights of Tong with the LED Christmas lights as taught by Mchinnis et al. for purpose of providing an advantageous way of longer lifetime while saving electrical energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875